Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 1 of 3




                EXHIBIT F
         Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 2 of 3




                                                                               THOMAS T. HWANG
                                                                          TELEPHONE: (650) 843-2757
                                                                           FACSIMILE: (650) 857-1288
                                                                  EMAIL: HWANG.THOMAS@DORSEY.COM




June 11, 2019


Via First Class Mail and Email: lauren.dipaola@fda.hhs.gov;
Marci.Norton@fda.hhs.gov
U.S. Food and Drug Administration
Office of Regulatory Affairs
12420 Parklawn Drive
Element Bldg., Rm. 4042
Rockville, Maryland 20857
Attn: Lauren DiPaola
Attn: Marci Norton

       Re: Securities and Exchange Commission v. Balwani;
           Case No. 18-CV-01603-EJD

Dear Ms. DiPaola and Ms. Norton:

       As you are aware, my firm represents Theranos (Assignment for the Benefit of Creditors)
LLC, the assignee (“Assignee”) of Theranos, Inc. (“Theranos”), pursuant to the general
assignment for the benefit of creditors under California law.

        We write to confirm that the Assignee grants the U.S. Food and Drug Administration
(the “FDA”) and the Centers for Medicare and Medicaid Services (”CMS”) permission to
release, subject to and solely in accordance with the terms of that certain Supplemental Stipulated
Protective Order Regarding FDA Or CMS Information [Dkt No. 83], materials which were
provided by Theranos to the FDA/CMS and marked as confidential or which otherwise contain
Theranos’ trade secrets or confidential commercial information, to the Securities and Exchange
Commission (“SEC”) and Defendant Ramesh Balwani, in response to the SEC’s request or to
subpoenas issued in the above-referenced matter, provided that all materials are marked
         Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 3 of 3

Lauren DiPaola
Marci Norton
U.S. Food and Drug Administration
Office of Regulatory Affairs (ORA)
June 11, 2019



“FDA/CMS – CONFIDENTIAL.” The Assignee does not consent to production of the
materials for use in any other matter, nor to any disclosure pursuant to a Freedom of Information
Act request.

                                             Very truly yours,

                                             DORSEY & WHITNEY LLP

                                             By
                                                  Thomas T. Hwang

cc:    Assignee
       Steve Cazares (via email: stevecazares@dwt.com)
